Citation Nr: 0201696	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  01-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than September 15, 
1999, for an award of non-service-connected disability 
pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from October 1969 to 
January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that it appears the veteran was notified, in 
March 2000, that an overpayment of pension had been 
generated, and that he requested waiver of any overpayment in 
a statement filed in April 2000.  It is not clear whether 
that waiver request has been resolved.  It is referred to the 
RO for any appropriate action.

In November 2001, the veteran was afforded a Travel Board 
hearing before the undersigned Member of the Board at the RO.


FINDINGS OF FACT

1.  A February 1998 RO decision denied the veteran's claim 
for a permanent and total disability rating for pension 
purposes, on the basis that there was insufficient medical 
evidence of record, and that the veteran had been 
unresponsive to correspondence seeking information to help in 
developing evidence in support of his claim.  Notification of 
the RO's decision and of the veteran's appellate rights was 
sent to his last known address of record, and the 
notification letter was returned by the U.S. Postal Service 
as undeliverable; no appeal was filed.

2.  The veteran filed a new claim with the RO for a permanent 
and total disability rating for pension purposes on September 
15, 1999.  That claim was ultimately granted, on an 
extraschedular basis, with the effective date established as 
of the date of the claim, and with payments commencing 
effective from the first day of the month following the month 
in which the claim was received, i.e., October 1, 1999.  

3.  The probative evidence of the record is against a finding 
that the veteran was permanently and totally disabled due to 
non-misconduct causes prior to filing his September 1999 
claim, and that he was so incapacitated as to be prevented 
from filing a claim for pension for at least the first 30 
days after he became permanently and totally disabled.

CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than September 15, 1999, for an award of non-service-
connected disability pension benefits have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5101, 5107, 5110, 5111 (West 1991 & 
Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2001)); 38 C.F.R. §§ 3.1, 3.31, 3.102, 3.155, 3.157, 3.321, 
3.340, 3.342, 3.400, 4.15 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

For the following reasons, the Board finds that the 
requirements of the VCAA have been satisfied in this matter.

First, unlike many questions subject to appellate review, the 
claim for an earlier effective date, by its very nature, has 
a somewhat limited focus.  In a claim for an earlier 
effective date where pension has already been allowed, 
medical issues such as the diagnosis, etiology, and severity 
of disability are not of concern.  The RO, in the statement 
of the case, issued in April 2001, set forth the law and 
facts in a fashion that clearly and adequately informed the 
claimant of the criteria for establishing the effective date 
for the grant of a claim for a permanent and total disability 
rating for pension purposes.  Also, the veteran requested a 
Travel Board hearing and, in November 2001, testified in 
support of his claim before the undersigned.  We, therefore, 
believe that appropriate notice and assistance has been given 
in this matter.

The Board further notes that, in a detailed August 2001 
letter to the veteran, the RO advised him of the VCAA and 
what evidence had to be submitted to support his claim for an 
earlier effective date for his pension benefits.  Thus, 
although the RO and the Board did not have the benefit of the 
VCAA and its implementing regulations during the early stages 
of this appeal, the requirements of the new law have been 
substantially met.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed to substantiate his claim.  VCAA 
§ 3(a), 114 State. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103).  Likewise, it appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder, and he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims held that 
a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

II.  Factual Background

On October 24, 1997, the RO received a Veteran's Application 
for Compensation or Pension (VA Form 21-526) from the 
appellant.  The veteran, who was 47 years old, claimed to be 
totally disabled, and stated that VA had hospitalized him 
that month.  He indicated that he had earned a general 
equivalency degree (GED), and had last worked in September 
1997 for one month, as a laborer.  The veteran reported that 
he had no income.

Medical records received in conjunction with the veteran's 
claim reflect that VA hospitalized him in October 1997 with 
complaints of alcohol abuse and depression, but not suicide.  
He reported that he lived alone and worked through a local 
temporary agency, but had worked little recently and was 
behind in his rent. He planned to return to his apartment and 
his temporary employment.  He was hospitalized for a few days 
for detoxification, but, according to the records, did not 
appear in need of psychiatric treatment. 

In November 1997, VA readmitted the veteran to the hospital 
with similar symptoms of depression, as well as alcohol 
intoxication with mild withdrawal.  He was treated only for 
detoxification.

In a December 1997 letter, sent to the veteran at the address 
he had entered on his VA Form 21-526, the RO notified him of 
the receipt of his pension claim, advised him of the need to 
provide additional specific information in support thereof, 
and noted that a VA examination would be scheduled.  That 
letter was returned by the U.S. Postal Service as 
"Attempted, Not Known," and a handwritten note on the 
envelope indicates that the veteran had moved and left no 
forwarding address.  A letter from the VA medical center, 
notifying the veteran of the time and date of the scheduled 
examination and evidently addressed to his last known address 
of record, was also apparently returned as a undeliverable, 
because a January 1998 medical record reflects that the 
scheduled VA examination was canceled due to "undelivered 
notification".

Subsequent correspondence sent to the veteran from the RO 
namely, a February 1998 letter advising him of the denial of 
his claim for a permanent and total rating for pension 
purposes and his appellate rights, was also returned by the 
U.S. Postal Service as undeliverable.  There is no indication 
that the veteran had apprised VA of his new mailing address.

VA medical records, dated in August 1999, indicate the 
veteran requested detoxification from alcohol and was 
hospitalized again.  His last lapse had been in July 1999, 
and he reported daily alcohol consumption, most heavily 
during the past two weeks.  The consequence of his alcohol 
use included loss of marriage and jobs, and legal troubles.  
He denied delirium tremens (DTs) in the past, and said he had 
blackouts when drinking.  Mental status examination at 
admission showed that the veteran was oriented, alert, in 
contact, spontaneous, relevant, and coherent.  Insight and 
motivation were poor; his memory was not clinically impaired.  
He was admitted for detoxification over the weekend.  At 
discharge, it was noted that the veteran was competent for VA 
purposes and employable on discharge.

A September 1999 VA outpatient social work note indicates 
that the veteran was concerned about continuing food stamps.  
He reported that he had worked as a cook most of his life and 
had also worked in a warehouse.  He said he wanted to feel 
better medically.  He had poor hearing, bad eyes, and 
difficulty being on his feet.  He verbalized an awareness of 
the seriousness of his alcohol addiction and the need to 
maintain sobriety. 

On September 15, 1999, the RO received the veteran's Improved 
Pension Eligibility Verification Report (VA Form 21-0517-1).  
The veteran checked "yes" to having worked at any time in 
the past twelve months.  He reported that, for the period 
from October 1, 1998, to September 30, 1999, he had earned 
$4,000, but earned nothing thereafter.  He said he last 
worked in August 1999, was laid off, and was unable to apply 
for a job due to vision problems.  In a written statement 
accompanying the VA Form 21-0517-1, the veteran said that he 
"last worked three weeks ago" and requested that the RO 
"reopen my pension claim". 

According to a November 1999 Report of Contact (VA Form 119), 
the veteran was contacted by telephone by a Veterans Service 
Representative, and reported having last worked on August 27, 
1999, as a general laborer.  

In a rating action dated November 17, 1999, the RO noted that 
the veteran's non-service-connected disabilities included 
hearing loss and an ear infection, each rated as non-
compensable, and hypertension, evaluated as 10 percent 
disabling.  The RO granted the veteran's claim of entitlement 
to a permanent and total rating for pension purposes based 
upon the provisions of 38 C.F.R. § 3.321(b)(2), since the 
veteran's combined disability rating did not meet the 
regulatory requirements of 38 C.F.R. § 4.16.  After 
considering the veteran's age, education, and occupational 
background, the RO found that the veteran was entitled to an 
extraschedular permanent and total disability rating for 
pension purposes.  As previously noted, the September 15, 
1999, date of the veteran's reopened claim was used as the 
effective date for the award.

In a letter to the veteran, dated November 29, 1999, the RO 
indicated that his pension claim had been granted and, 
according to the copy in the claims file, erroneously advised 
him that payment of his award would begin on October 1, 1998.  
The file copy also shows that the award date was manually 
corrected in ink to reflect the correct award date of October 
1, 1999.

In a December 1999 statement, the veteran said that his award 
letter stated his benefits were effective from October 1, 
1998, but computer-generated information showed the award 
date as October 1, 1999.  He requested verification of the 
correct award date.

In March 2000, the RO notified the veteran that, based upon 
income information that he had reported, his monthly pension 
was being reduced, and an overpayment resulted.  The veteran 
submitted a Statement in Support of Claim (VA Form 21-4138) 
in April 2000, in which he requested a waiver of collection 
of any pension overpayment.  He also stated he wished to file 
a notice of disagreement, because he had applied for VA 
benefits, e.g., a permanent and total rating, in 1997 and 
1998, but the award did not start until 1999.  He submitted a 
Financial Status Report (VA Form 20-5655) at the time, and 
reported that he had worked as a general laborer in 1999.

At his November 2001 Board hearing, the veteran testified 
that, to his recollection, in approximately March 1998, he 
had appealed the denial of his claim for a permanent and 
total rating for pension purposes, but the documents could 
not now be found.  He agreed that the RO denied his October 
1997 pension claim on the basis that he failed to report for 
an examination and there was insufficient medical evidence to 
reach a favorable decision on pension, but stated that he 
filed a new pension application in approximately March 1998.  
The veteran said a VA counselor in Wilkes-Barre, 
Pennsylvania, assisted him in completing the form, although 
he does not now have a copy of it.  The veteran stated that 
"[w]hat made me think that I was entitled to it is the paper 
you all sent me, when I first got my benefits.  It had '99 
and '98, effective dates.  It had two of 'em, so there's got 
to be a copy of that in your file somewhere."  The veteran 
said he "wasn't really familiar with the appeal process, so 
I figured I'd just refile."

The veteran further testified that, prior to September 15, 
1999, the Salvation Army had employed him until the end of 
August 1999.  He had participated in an eighteen-month 
program, starting in November 1997, when he was in a six-
month rehabilitation-type program, followed by a ninety-day 
program, and then he entered a six-month work incentive 
program, earning minimum wage from approximately January to 
July 1999.  He said he earned his GED in June 1998 and left 
the Salvation Army in July 1999.  He maintained that VA 
should have paid him pension benefits starting in June 1999.

III.  Legal Analysis

The statute governing effective dates provides that, unless 
specifically provided otherwise, the effective date of an 
award based on a claim for pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.  38 
U.S.C.A. § 5110(a) (West 1991).  This provision is echoed at 
38 C.F.R. § 3.400 (2001).

As to a pension award, the statute specifically provides, in 
addition, that the effective date shall be the date of 
application or the date on which the veteran became 
permanently and totally disabled, whichever is to his 
advantage, if he files for a retroactive award and 
establishes that his disability (not the result of his own 
misconduct) was so incapacitating as to prevent him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
permanently and totally disabled.  38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. § 3.400(b)(1)(ii)(B).


In any case, actual payment of monetary benefits based on an 
award of a permanent and total rating for pension purposes 
may not be made to an individual for any period before the 
first day of the calendar month following the month in which 
the award became effective as provided under section 5110.  
38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service-connected disabilities 
that are not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  See Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation under the appropriate diagnostic codes of the VA 
Rating Schedule.  The "average person" standard is outlined 
in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  
This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  See 38 C.F.R. § 4.25.  In 
determining the combined figure, non-service-connected 
disabilities are evaluated under the same criteria as 
service-connected disabilities.  Permanent and total 
disability ratings for pension purposes may also be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary, or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§ 4.17.  Under this analysis, if there is only one such 
disability, it must be ratable at 60 percent or more, and; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.  Even if a veteran 
cannot qualify for permanent and total disability under the 
above rating scheme following applicable schedular criteria, 
a permanent and total disability rating for pension purposes 
may be granted on an extraschedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(2001); 38 C.F.R. § 3.151 (2001).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. §§ 3.1(p); 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  The evidence 
listed will also be accepted as an informal claim for pension 
previously denied for the reason that the disability was not 
permanently and totally disabling.  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.


The foregoing record clearly demonstrates that, in February 
1998, the veteran was initially denied entitlement to a 
permanent and total rating for pension purposes.  The record 
further shows that, in a letter sent to the veteran's most 
recent address of record, the RO attempted to notify him of 
its decision and his appellate rights, but the U.S. Postal 
Service returned that letter as undeliverable.  He did not 
appeal that decision, and did not next attempt to reopen his 
claim in this regard until September 1999.  That later date 
was the date from which the award of pension was eventually 
established, with payments commencing on the first day of the 
following calendar month, as provided by law.  This award is 
entirely consistent with the controlling statutes and 
regulations set out above.

In his current appeal seeking an earlier effective date for 
the award of pension, the veteran has variously asserted that 
he received conflicting information from the RO indicating 
that award payments would begin in 1998 and in 1999.  While 
the RO's November 1999 award letter erroneously indicated 
that his benefits would commence on October 1, 1998, the 
computer-generated information correctly advised the veteran 
that payment of his award actually commenced October 1, 1999.  
He further asserts that, in March 1998, a VA benefits 
counselor in Wilkes Barre assisted him in completing a new 
application for pension.  

In view of the foregoing, and with all due respect to the 
veteran's sincere belief in his contentions, the Board 
concludes that there is no basis upon which to establish an 
effective date for an award and commencement of payment of 
his pension award earlier than the dates that have been 
currently assigned, i.e., an effective date of September 15, 
1999, and a payment-commencement date of October 1, 1999.  As 
noted above, under the law, the effective date would be the 
date of the reopened claim, in September 1999, and the date 
of commencement of payment would be the beginning of the next 
month.

In reaching this decision, the Board recognizes that the 
veteran has contended that he filed either a new pension 
claim or notice of disagreement in approximately March 1998.  
He recalled that a VA benefits counselor in Wilkes-Barre 
assisted him in completing the application form, but he said 
he cannot produce a copy of it.  It is unclear, from his 
present account, whether the veteran believes he actually 
filed a new pension claim, or whether he completed some other 
type of VA-related paperwork at that time.  Arguably, the 
veteran's purpose, in providing this assertion at his Travel 
Board hearing, is to establish that he timely disagreed with 
the original denial of his first claim for pension benefits, 
such that the issue remained open and pending until its 
ultimate grant, in 1999, or that a new claim was filed in 
1998.  Under these circumstances, and under that theory, the 
effective date for his eventual award of pension benefits 
would be based upon the date of his 1997 claim (or, in the 
alternative, his 1998 claim).  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

However, the Board must point out in this regard that, 
following receipt of the veteran's October 1997 application 
for benefits, the RO next received written communication from 
him in September 1999, when he requested that the RO 
"[p]lease reopen my pension claim."  It is unclear what 
documents the veteran may have completed in March 1998 
according to his recollection, but, nevertheless, a notice of 
disagreement or request to re-file his claim was not received 
by the RO.

Further, the veteran also asserted that an RO letter advised 
him that his benefits commenced October 1, 1998, although 
computer generated information indicated that the award began 
October 1, 1999.  The Board regrets that the veteran was 
apparently confused by the RO's typographical error in the 
original award notification letter, discussed above.  
However, notwithstanding VA's obligation to correctly inform 
the appellant about eligibility or ineligibility for pension 
benefits, the remedy for breach of such obligation could not 
involve payment of benefits where statutory requirements for 
such benefits were not met.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994).  It is regrettable that the veteran 
initially received inaccurate information regarding the date 
of commencement of his award of benefits, but that would not 
create any legal right to benefits where such benefits are 
otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 
351 (1995).  In this case, the RO's grant of a permanent and 
total rating for pension purposes appears to have been a 
product of medical records obtained in the context of the 
1999 claim, which constituted a new claim.  Those records did 
not, of course, exist in 1997.

Upon review of the evidence of record, the Board finds no 
evidence of an earlier informal claim for pension.  The 
evidence of record does not contain any medical evidence 
dated prior to September 15, 1999, indicating that the 
veteran would have been entitled to an extraschedular 
permanent and total rating.  In addition, despite the 
veteran's problems with alcohol and his hospitalization for 
detoxification, he told the RO that he had last worked on 
August 27, 1999, although he later testified that he stopped 
working in July 1999.  

Thus, the Board finds that the record does not contain any 
communication that may reasonably be construed as an informal 
claim for pension to allow for an effective date earlier than 
September 15, 1999.  See 38 C.F.R. § 3.157.  Nor is there any 
record of a notice of disagreement being filed as to the 
February 1998 denial of pension.  Therefore, there is no 
pending claim or appealed decision relating to pension dated 
prior to September 15, 1999.

Part of the communication difficulty in this case arose 
because the veteran gave an address on his VA Form 21-526 
that later became obsolete, yet he did not advise VA of a 
change of address.  We must emphasize, as has the Court of 
Appeals for Veterans Claims, that "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Furthermore, a claimant is under a duty to keep the RO (and, 
when necessary, the Board) apprised of a means of 
communicating with him, whether he has a regular residence or 
not.  See 38 C.F.R. § 1.710.  The Court has declared that 
there is no burden on the part of VA to turn up heaven and 
earth to locate a veteran.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

The Board realizes, through our review of the record, that 
the veteran may have been, at times, homeless or in alcohol 
detoxification programs.  However, as noted above, he is 
still responsible for keeping VA apprised of his whereabouts.  
The lack of communication from him as to his whereabouts 
stymied the RO's earlier ability to develop his initial 
pension claim and have him examined in conjunction with the 
October 1997 claim.  Moreover, the RO's inability to reach 
him prevented the veteran from possibly securing and 
submitting additional evidence.  Furthermore, the RO's 
inability to reach him apparently prevented the veteran from 
submitting a timely appeal of the February 1998 denial of his 
claim.  Therefore, the Board's review can be based only on 
the evidence of record, which in this instance does not 
support the veteran's claim for an earlier effective date for 
the award of a permanent and total rating for pension 
purposes.

Accordingly, the Board finds that the probative evidence 
shows that the veteran's claim for a permanent and total 
rating for pension purposes was denied in February 1998, that 
denial was not appealed via a written notice of disagreement, 
it became final, and the claim was reopened in September 
1999.  The ultimate grant of a permanent and total rating in 
this case occurred when the RO received the September 1999 
claim and, after development and review of the evidence, 
granted the benefits sought, from the date of the reopened 
claim.  Therefore, any award of pension benefits, may not be 
made effective prior to the date of receipt of a reopened 
claim for such benefits, and the veteran's contentions 
regarding his submission of a notice of disagreement or 
refiled claim in March 1998 or the RO's incorrect notice of 
the date of award do not provide a basis for awarding an 
earlier effective date for the payment of pension benefits.

There is no evidence of record that the appellant, at any 
time prior to filing his claim in September 1999, was so 
incapacitated as to preclude him from filing his claim.  
Furthermore, it is noted that the veteran has not alleged any 
such incapacitation.  Therefore, the Board is prohibited by 
38 C.F.R. § 3.400(b)(1)(ii)(B) from providing an effective 
date earlier that the date of receipt of the claim, which in 
this case was September 15, 1999.



ORDER

An effective date earlier than September 15, 1999, for an 
award of non-service-connected disability pension benefits is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

